Citation Nr: 0527835	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  03-21 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1960 to 
October 1960 and from April 1964 to April 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied service connection for 
post-traumatic stress disorder (PTSD).  A Notice of 
Disagreement was received in August 2002.  A Statement of the 
Case was issued in June 2003 after de novo review of the 
veteran's claim by a Decision Review Officer.  A timely 
appeal was received in July 2003.  

In February 2005, the Board rendered a decision denying the 
veteran's appeal.  The veteran appealed this decision to the 
Court of Appeals for Veterans Claims (CAVC).  In June 2005, 
the CAVC vacated and remanded the February 2005 Board 
decision pursuant to a Joint Motion for Remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claimed before the CAVC and in a September 2005 
letter to the Board that the record is not complete.  
Specifically, the veteran, through his attorney, submitted VA 
mental health treatment records that are for the period 
subsequent to the RO's certification of the veteran's appeal 
to the Board.  The veteran specifically alleges that these 
treatment records support his position that he has PTSD.  
Although the veteran, through his attorney, submitted 
treatment records from October 2003 through July 2005, his 
attorney's letter indicates that these are not all available 
records.  VA records are considered part of the record on 
appeal since they are within VA's constructive possession.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Prior to 
readjudicating the veteran's claim, the RO should obtain all 
treatment records from the San Juan VAMC's Mental Hygiene 
Clinic and the PCT Program for treatment of the veteran's 
mental health conditions.

In addition, although the Board acknowledged that the veteran 
had submitted corroborating evidence with regard to his 
claimed stressor, the Board did not find that his claimed 
stressor had been verified.  The RO must take the following 
actions to confirm the veteran's claimed stressors.

The RO should request that the veteran complete the PTSD 
Questionnaire and identify all stressors he is claiming 
caused his PTSD.  In the September 2005 letter from his 
attorney, the veteran claimed additional stressors that were 
not previously of record.  It is necessary to know exactly 
what stressors the veteran claims is the cause of his PTSD, 
and the specific details of the occurrence of each stressor, 
in order to determine whether they are combat related or not, 
and if not, to attempt to independently verify the stressors.

The RO should obtain the veteran's service personnel records 
to determine the exact dates of the veteran's Vietnam service 
and to confirm his duty assignments.  The Board notes that in 
requesting these records, care should be given to use the 
appropriate name of the veteran, since he served under more 
than one.  

After obtaining the veteran's VA mental health and PCT 
program treatment records and service personnel records, and 
confirming, if possible, the veteran's claimed stressors 
(after receiving the PTSD questionnaire from the veteran), 
the RO should forward the veteran's claim file to the San 
Juan VAMC and request that the Psychiatric Board that 
examined the veteran in January 2002 review the veteran's 
claims file, especially the VA treatment records subsequent 
to January 2002, and provide a supplemental opinion as to 
whether the veteran in fact has PTSD.  If the Psychiatric 
Board finds it necessary to reexamine the veteran before 
rendering an opinion, then the veteran should be scheduled 
for a PTSD examination at the earliest date available.  If 
the Psychiatric Board finds that the veteran does not have 
PTSD (confirming its previous diagnosis), it should reconcile 
its diagnosis with those of PTSD shown in the veteran's 
treatment records, fully explaining it's reasoning and why 
its diagnosis is the more reliable one.  If the members of 
the January 2002 Psychiatric Board are not available anymore, 
then a new board should be established and the veteran should 
be reexamined (if necessary), his claims file reviewed, and, 
as requested above, a diagnosis rendered, and, if not PTSD, 
an opinion given reconciling the board's opinion with the 
diagnosis of PTSD in the veteran's treatment records.

Accordingly, this case is REMANDED for the following:

1.  The RO should advise the veteran that he should 
submit to VA copies of any evidence relevant to 
this claim that he has in his possession that he 
has not already submitted.  See 38 C.F.R. 
§ 3.159(b) (2004).

2.  The RO should obtain the veteran's mental 
health and PCT program treatment records from the 
VAMC in San Juan, Puerto Rico, for treatment for 
complaints related to PTSD or other mental health 
disorders from October 2000 to the present.  All 
efforts to obtain VA records should be fully 
documented, and the VA facility should provide a 
negative response if records are not available.

3.  The RO should contact the National Personnel 
Records Center (NPRC), or any other appropriate 
agency, and request the veteran's service personnel 
records for the period of his active duty.  Such 
request should be made under all names listed in 
the caption of this remand.  Associate all requests 
and records received with the claims file.  If 
records are unavailable from any sources, a 
negative reply is requested.

4.  The RO should contact the veteran and ask him 
to complete a PTSD Questionnaire identifying his 
claimed in-service stressors.  The veteran should 
be told to provide detailed information so that the 
RO can attempt to confirm the claimed stressors.  
He should also be advised that failure to comply 
with this request may result in the RO's failure to 
confirm his claimed stressors.

5.  Once the above development has been completed, 
the RO should contact the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR), or 
any other appropriate agency, and ask them to 
provide any available information that might 
corroborate the veteran's alleged in-service 
stressors.  Provide USASCRUR, or other appropriate 
agency, with a description of the alleged stressors 
identified by the veteran and with copies of any 
personnel records obtained showing service dates, 
duties, and units of assignment.  If records are 
unavailable from any sources, a negative reply is 
requested.

6.  When the above development has been 
accomplished and any available evidence has been 
obtained, the veteran's claims file should be 
forwarded to the Psychiatric Board that examined 
the veteran in January 2002.  The Psychiatric Board 
should review the veteran's claims folder, 
especially any additional treatment records 
subsequent to the January 2002 examination, and 
render an opinion in a supplemental report as to 
whether the veteran in fact has PTSD.  If the 
Psychiatric Board finds it necessary to reexamine 
the veteran, then he should be scheduled for that 
examination.  

If the Psychiatric Board finds that the veteran 
does not have PTSD, it should reconcile its 
diagnosis with those of PTSD shown in the veteran's 
treatment records.  It should fully explain it's 
reasoning as to why the veteran does not have PTSD, 
and why its diagnosis is more reliable than the one 
shown in the treatment records.  

If the same members from the January 2002 
Psychiatric Board are not available, a new board 
should be established, and it should render the 
above requested diagnosis and opinions.  If 
necessary, the new board should examine the 
veteran.  

7.  Then, after ensuring the VA examination report 
is complete, and that any actions needed to ensure 
VA's duty to assist and notice obligations are 
accomplished, the RO should readjudicate the claim.  
If such action does not resolve the claim, a 
Supplemental Statement of the Case should be issued 
to the veteran and his representative.  An 
appropriate period of time should be allowed for 
response.  Thereafter, this claim should be 
returned to this Board for further appellate 
review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

